DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election with traverse of Species Group 1 species: GH3, Species Group 2 species: GH3 protein group II and Species Group 3 species: AtHG3-6 (SEQ ID NO: 1), in the paper of 4/18/2022, is acknowledged.  
Claim 6, 7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of information disclosures, filed 9/18/2020, 1/14/2022 are acknowledged.  Those references considered have been initialed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-21 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-5, 8-21 are directed to method of producing a compound containing an N-acyl-amino group comprising: reacting a compound containing an amino group
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-5, 8-21 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that method of producing a compound containing an N-acyl-amino group comprising: reacting a compound containing an amino group, does not reasonably provide enablement for any method of producing a compound containing an N-acyl-amino group comprising: reacting a compound containing an amino group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-5, 8-21 are so broad as to encompass any method of producing a compound containing an N-acyl-amino group comprising: reacting a compound containing an amino group
The specification does not support the broad scope of the claims which encompass any method of producing a compound containing an N-acyl-amino group comprising: reacting a compound containing an amino groupamide bond; (C) the general tolerance of the required enzymes to modification and extent of such tolerance with the desired activity; (D) a rational and predictable scheme for modifying any amino acid residue of the enzyme structure with an expectation of obtaining the desired biological function and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices of enzymes and variants thereof is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine those enzymes having an ability to bond a carboxyl group and an amino group in an ATP dependent manner to form an amide bond, and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495), it would require undue experimentation for one skilled in the art to arrive at the majority of those compositions of the claimed genus.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any method of producing a compound containing an N-acyl-amino group comprising: reacting a compound containing an amino groupunnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 1-5, 8-12, 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Westfall et al.  (Plant Signal. Behavior Vol 5, No. 12, pp 1607-1612, Dec 2010).
	Westfall et al.  discloses some members of GH3 family of enzymes which conjugate various amino acids to jasmonates, auxins and benzoates. Table 1 shows the major acyl acid and amino acid substrates of the GH3 protein identified by substrate. In particular, AtGH3-11 (JAR1) catalyzes the formation of JA-lle while the Arabidopsis group II AtGH3-5, -6 and -17 and the Oryza sativa GH3-8 (OSGH3-8) show that these enzymes accept IAA as a substrate to function as acyl acid amido synthetases.  AtGH3-12 is the only biochemically studied A. thaliana group III enzyme and it favors 4-substituted benzoates, including 4-aminobenzoate and 4-hydroxybenzoate (4-HBA), as substrates, but accepts benzoate with moderate activity and is inactive with 2-substituted benzoates.
	Westfall et al. teaches the modulation of plant hormones by enzyme action including the GH3 family of acyl amido synthetases.  Westfall et al. teach a method of producing a compound containing an N-acyl-amino group containing reacting a compound containing an amino group (aspartate) with a compound containing a carboxyl group (indole acetic acid) in the presence of an enzyme having the ability to bond the carboxyl group to an amino group in and ATP dependent manner to form an amide bond (see table 1, figure 2 and supporting text, pp 1609-1610).  Westfall teach the above methods wherein said enzyme is derived form a plant such as Arabidopsis thaliana (Table 1 and supporting text).
	Thus, Claim(s) 1-5, 8-12, 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Westfall et al.  (Plant Signal. Behavior Vol 5, No. 12, pp 1607-1612, Dec 2010).


	Claim(s) 1-5, 8-12, 17-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Castle et al. (WO 2014/100525).
	Castle et al.   discloses (see claim 1) : the expression of the GH3 polypeptide heterologous polynucleotide encoding a GH3 polypeptide having amino acid/auxin-analog conjugation activity, and the production of an aspartate/auxin-analog conjugate or a glutamate/auxin- analog conjugate wherein said auxin-analog conjugate has reduced herbicidal activity.
	Example 4 discloses the expression in E. coli of 145 GH3 superfamily protein members with IAA, 2,4-D, and dicamba in conjugation reaction with aspartic acid and glutamic acid, see Table 3 and Table 4.  AtGH3-5 is represented by SEQ ID NO 78; AtGH3-6 by SEQ ID NO 79; AtGH3-10 by SEQ ID NO 98, AtGH3-12 by SEQ ID NO 24 , AtGH3-17 by SEQ ID NO 3 and OsGH3-8 by SEQ ID NO 37, and they correspond to 100% identity with: SEQ ID NO 4 (AtGH3-5), SEQ ID NO 1 (AtGH3-6); SEQ ID NO 7 (AtGH3-10), SEQ ID NO 5 (AtGH3-12), SEQ ID NO 6 (AtGH3-17) and SEQ ID NO 2 (OsGH3-8) of the present application, respectively.
	Castle et al. teaches compositions and methods for auxin-analog conjugation.  Westfall et al. teach a method of producing a compound containing an N-acyl-amino group containing reacting a compound containing an amino group (aspartate) with a compound containing a carboxyl group (indole acetic acid) in the presence of an enzyme having the ability to bond the carboxyl group to an amino group in and ATP dependent manner to form an amide bond (see Example 1, Figure 1 and 2, Tables 4 and 5 and supporting text, pp 65-67).  Castle et al.  teach the above methods wherein said enzyme is derived form a plant such as Arabidopsis thaliana (Table 3 and supporting text) and wherein the enzyme is produced using a transformed E. coli.
	Thus, Claim(s) 1-5, 8-12, 17-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Castle et al.   (WO 2014/100525).


	Claim(s) 1-5, 8-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Koreishi et al.  (J. of Biotechnology Vol 141, No. 12, pp 160-165, 2009).
	Koreishi et al.   discloses (abstract; page 152, right-hand column, paragraph 3 - page 154,right-hand column, paragraph 2; figures 1,3): the epsilon-Lysine acylase from Streptomyces mobaraensis (Sm-ELA), which specifically catalyzes hydrolysis of the epsilon-amide bond in various N-epsilon-acyl-I-lysines. The enzyme was cloned and sequenced, and the gene encoding Sm-ELA, was subsequently expressed in Streptomyces lividans TK24.  Koreishi et al.   teach the synthesis of N-epsilon-lauroyl-I-lysine from lauric acid (12 carbon fatty acid) and L-lysine hydrochloride using the cell-free extract obtained from the S. lividans TK24 transformant cells in an aqueous buffer solution wherein said method also used E. coli transformants (Materials, p 160). Thus Koreishi et al. teach a method of producing a compound containing an N-acyl-amino group containing reacting a compound containing an amino group (lysine) with a compound containing a carboxyl group (lauric acid) in the presence of an enzyme having the ability to bond the carboxyl group to an amino group in and ATP dependent manner to form an amide bond
	Thus, claim(s) 1-5, 8-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Koreishi et al.  (J. of Biotechnology Vol 141, No. 12, pp 160-165, 2009).
Remarks
No claim is allowable.                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
5/3/2022

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652